DISMISS and Opinion Filed May 17, 2021




                                   S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-20-00758-CV

            IN THE INTEREST OF A.M. AND G.M., CHILDREN

                On Appeal from the 196th Judicial District Court
                             Hunt County, Texas
                        Trial Court Cause No. 84922

                         MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Goldstein, and Justice Smith
                          Opinion by Chief Justice Burns
      We REINSTATE this appeal.
      On October 8, 2020, we abated this appeal after being notified that appellee
had filed a petition for bankruptcy. See TEX. R. APP. P. 8.2. Before the Court is
appellant’s motion to dismiss the appeal wherein she informs the Court that the
bankruptcy proceeding has concluded. We grant the motion and dismiss the appeal.
See id. 42.1(a)(1).




                                          /Robert D. Burns, III/
                                          ROBERT D. BURNS, III
200758F.P05                               CHIEF JUSTICE
                                S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                JUDGMENT

IN THE INTEREST OF A.M. AND               On Appeal from the 196th Judicial
G.M., CHILDREN                            District Court, Hunt County, Texas
                                          Trial Court Cause No. 84922.
No. 05-20-00758-CV                        Opinion delivered by Chief Justice
                                          Burns. Justices Goldstein and Smith
                                          participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

       It is ORDERED that appellee Thomas Andrew Miller recover his costs of
this appeal from appellant Danette Gerth.


Judgment entered May 17, 2021




                                    –2–